In an action for an accounting, and for related relief, the defendants appeal from an order of the Supreme Court, Westchester County, dated March 20, 1964, which denied their motion (1) to examine the plaintiff before trial; (2) to require plaintiff to produce, for copying, his accountants’ report of their examination of the books and records of the corporate defendants; and (3) to adjourn the trial. Order affirmed, with $10 costs and disbursements. The motion was made about nine months after plaintiff had filed his note of issue and statement of readiness, and after the case had appeared on the Day Calendar for trial (see Rules of Appellate Division, 2d Dept., part 7, rules III, VII, relating to statement of readiness). Admittedly, the accountants’ report was completed and delivered to plaintiff and his attorneys about six months before plaintiff placed the action on the Trial Calendar; the report was made on the basis of the accountants’ examination of the corporate defendants’ books and records; and such examination had been made pursuant to an order of the court in this action. Under all the circumstances, denial of the motion was proper (see CPLR 3101, subd. [d]). Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.